DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is sent in response to the Applicant’s communication for amended application S/N 14/024,711, filed on November 29, 2021.  Claims 38 to 47 are currently pending with the application.

Claim Objections
Claims 38, 41, and 47 are objected to because of the following informalities:  
Claim 38 reads “the mandatory and additional parameters” in line 9 and line 12.  For purposes of clarity it should read “the mandatory and the additional parameters”.
Claim 38 reads “the identifications of the non-functional and functional components” in line 9.  For purposes of clarity it should read “the identifications of the non-functional and the functional components”.
Claim 38 reads “the level of risk of each of the proposed topology and the proposed topology are generated” in line 1 at page 3, which appears to contain typographical errors, and that should read “the level of risk of each of the proposed topology and the alternative topology is generated”.  
Claim 41 reads “the interactive assessment” in line 4.  For purposes of clarity, Examiner suggests to maintain consistency in the terminology throughout the claims, and in view of line 2 of claim 41, which recites “an interactive risk assessment”, modify the language accordingly.


Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 46 and 47 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without significantly more.  
Claim 46 recites applying a different weight to a computer record used to generate the level of risk of the proposed topology based upon a particular database from which the computer record is retrieved. This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the risk assessment system”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the risk assessment system” language, “applying”, in the context of this claim encompasses the user mentally, or with the aid of pen and paper, weighting information used to generate a level of risk of the proposed topology, by applying different multipliers to the records, based on the database from which the information is obtained.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Continuing with the analysis, the limitations “receiving identifications of non-functional and functional components of a computing system”, “receiving mandatory and additional parameters including definitions of communication links respectively between the non-functional and functional components”, and “receiving, from a problem knowledge repository database and based upon a search using search terms derived from the mandatory and additional parameters, computer records correlated with the search terms”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  The limitations “displaying a proposed See MPEP 2106.05(g)).  
The limitation “the definition of at least one of the communication links includes a plurality of common application programming interfaces”, is merely tying the abstract idea to a field of use, by specifying the target data type of the data gathering, and hence, is an attempt to limit the use of the abstract idea to a particular technological environment.  The limitations “risk assessment system”, “the level of risk of each of the proposed topology and the proposed topology are generated by the risk assessment system using the computer records”, a “graphical user interface”, and a “problem knowledge repository database”, which are recited at a high-level of generality, are equivalent to merely saying “applying it”, which amounts to no more than instructions to implement the abstract idea on a general purpose computer, (See MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data gathering and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  The claim is not patent eligible.

Claim 47 recites generating the level of risk of each of the proposed topology and the proposed topology using only a predetermined number of the computer records. This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the risk assessment system”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the risk assessment system” language, “generating”, in the context of this claim encompasses the user mentally, or with the aid of pen and paper, calculating a level of risk of the proposed topology by using a predetermined or limited amount of the obtained information, which can be the top 5 most critical records included in the information.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Claim 47 is dependent on claim 38, and includes all the limitations of claim 38.  Claim 47 recites the additional elements - “a risk assessment system”, and all the limitations recited in claim 38.  The additional elements of claim 47 are the same additional elements recited in claim 46,  and therefore, the rationale applied to claim 46 in regards to the additional elements, also applies to claim 47 (Please refer to the rejection of claim 46 above, for the complete analysis).   The claim is not patent eligible.

Claims 46 and 47, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Allowable Subject Matter
	Claims 38 to 47 are allowable over prior art.  Claims 38 and 41 would be allowable if amended to correct issues identified in the Claim Objections set forth above. 

Response to Arguments
The following is in response to Applicant’s arguments filed on November 29, 2021.  Applicant's arguments have been fully and carefully considered.  
Claim Rejections - 35 USC § 101
Applicant’s arguments have been fully and carefully considered, but they are moot in view of new grounds of rejections, as necessitated by the amendments.  

Claim Rejections - 35 USC § 103
	Applicant’s arguments have been carefully and respectfully considered.  In view of arguments, and claim amendments, rejections under 35 USC § 103 are hereby withdrawn.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169